UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4313


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS GUINTO-MORALES, a/k/a Carlos Guinto Morales, a/k/a
Alfredo Mendoza-Morales,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00347-WO-1)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Lisa Blue Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlos Guinto-Morales pled guilty to illegal reentry by an

aggravated    felon,       8     U.S.C.     §       1326(a),    (b)(2)       (2012).      He

received a Guidelines sentence of 48 months’ imprisonment.                                On

appeal, counsel has filed an Anders v. California, 386 U.S. 738

(1967)    brief,     finding      no   meritorious         issues,      but     questioning

whether    Guinto-Morales’         sentence          is   substantively         reasonable.

Finding no error, we affirm.

     This court reviews a sentence for reasonableness, applying

an abuse of discretion standard.                       Gall v. United States, 552

U.S. 38, 51 (2007).            We first review for significant procedural

errors, including whether the district court failed to calculate

or   improperly         calculated      the         Sentencing       Guidelines        range,

treated the Guidelines as mandatory, failed to consider the 18

U.S.C. § 3553(a) (2012) factors, or failed to adequately explain

its chosen sentence.           Id.     If we find the sentence procedurally

reasonable,        we     then       examine          substantive        reasonableness,

considering the totality of the circumstances.                               Id.     If the

sentence is within the Guidelines range, this court applies a

presumption    of       reasonableness.               United        States    v.    Mendoza-

Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

     We have reviewed the record in this case and find that

Guinto-Morales’         sentence       is   substantively            reasonable.          The

district     court      meaningfully        responded          to     defense      counsel’s

                                                2
arguments    for   a   sentence    at    the    low    end   of,     or   below,    the

Guidelines     range,      and        explained        its    chosen        sentence.

Furthermore, Guinto-Morales presents no evidence to rebut the

presumption    of      reasonableness          applicable       to    his    within-

Guidelines sentence.

       In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                          We

therefore affirm Guinto-Morales’ conviction and sentence.                          This

court requires that counsel inform Guinto-Morales, in writing,

of the right to petition the Supreme Court of the United States

for further review.       If Guinto-Morales requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on Guinto-Morales.                     We dispense with

oral   argument     because     the     facts    and    legal      contentions      are

adequately    presented    in     the    materials      before     this   court     and

argument would not aid the decisional process.


                                                                             AFFIRMED




                                          3